Plaintiff had judgment for negligent injuries. The question is whether the court erred in submitting to the jury the issue of subsequent negligence.
Plaintiff was riding east on Grand River avenue in Detroit as a guest in an automobile driven by Roy Olde. The traffic was heavy. When about 150 feet west of the Twelfth street safety zone, Olde, traveling 20 miles per hour, attempted to get into the right-hand line of traffic. He was unable to do so because cars were many and close together, and, when about eight feet from the posts of the safety zone, he decided to stop. He applied his brakes vigorously and stopped, either just before or just after striking a post. Immediately thereafter his car was struck in the rear by a taxicab owned by defendant. It was an issue of fact whether plaintiff's injury was caused by Olde's running into the post or by the taxi striking his car after he had stopped.
Subsequent negligence presupposes that Olde was guilty of contributory negligence and requires that defendant's negligence, arising after the taxi driver saw or should have seen Olde's peril, was the sole proximate cause of the collision. There was no testimony of the location of the taxicab when Olde's car stopped, nor of its speed. The record contains no showing of facts from which it could be found that the taxi driver, in the exercise of reasonable care, saw or should have seen the predicament of the Olde car after it was in a dangerous place and that he could have stopped or turned aside in time to avoid a collision.
Judgment reversed, with costs, and new trial.
McDONALD, C.J., and WEADOCK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 112